




Exhibit 10.2
DAVID PETERSCHMIDT
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of March 25, 2014 by
and between CIBER, INC., a Delaware corporation (the “Company”), and DAVID
PETERSCHMIDT (the “Executive”).
WHEREAS, the Company and the Executive entered into an Employment Agreement
dated July 1, 2010 (the “Original Employment Agreement”);
WHEREAS, the Company and the Executive desire to amend the Original Employment
Agreement in its entirety on the terms set forth below.
Accordingly, the parties hereto agree as follows:
1.Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for a term commencing as of the date hereof and ending
March 24, 2016 unless sooner terminated in accordance with the provisions of
Section 4 or Section 5 (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”).
2.    Duties.
(a)The Executive, in his capacity as President and Chief Executive Officer
(“CEO”) shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial, or administrative
nature, as shall be specified and designated from time to time by the board of
directors or similar governing body of the Company (the “Board”) (including the
performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation). The
Executive will be based at the Company’s headquarters, presently located in
Greenwood Village, Colorado. The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with the Executive’s duties for the Company.
(b)    The Company shall nominate Executive for election (or re-election, as the
case may be) as a member of the Board for so long as Executive remains Chief
Executive Officer of the Company.
3.    Compensation.

 



--------------------------------------------------------------------------------




3.1    Salary. The Company shall pay the Executive during the Term a base salary
at the rate of $710,000 per annum (the “Annual Salary”), payable bi-weekly and
subject to regular deductions and withholdings as required by law. The Annual
Salary may be increased (but not decreased) annually by an amount as may be
approved by the Board, and, upon such increase, the increased amount shall
thereafter be deemed to be the Annual Salary for purposes of this Agreement.
3.2    Bonus. The Executive will be entitled to such bonuses as may be
authorized by the Board based on achievement of performance targets specified
annually by the Board. The Executive’s bonus amount will be 105% of Annual
Salary if the target is achieved for the respective fiscal year. There shall be
no minimum guaranteed bonus amount, thus, the bonus paid to the Executive may be
greater or lesser than 105% of Annual Salary based upon whether the target
performance factors have been achieved or exceeded. Any annual bonus payable to
the Executive hereunder shall be paid fully in cash, payable quarterly, and
shall be paid no later than 2½ months following the fiscal quarter with respect
to which the bonus is earned. The performance targets established for the
Executive shall be substantially the same as those performance targets
established for other “Section 16 Officers” of the Company.
3.3    Equity-Based Awards. The Executive may from time to time be awarded such
restricted stock units, stock options, or other equity-based awards as the Board
determines in its sole discretion to be appropriate, which awards shall be
evidenced by separate award agreements; provided, however, that the target
amount of equity-based awards granted to the Executive for any year shall not be
less than the target amount of equity-based awards granted to the chief
executive officer of companies in the 50th percentile of the Company’s peer
group, as determined by the compensation consultant retained by the Board.
Effective July 1, 2010 (or promptly upon the Executive commencing services under
the Original Employment Agreement), the Executive was awarded, as an inducement
grant outside of the Equity Incentive Plan, 1,400,000 stock options (the
“Initial Equity Grant”), twenty-five percent (25%) of which vested on July 1,
2011, twenty-five percent (25%) of which vested on July 1, 2012, twenty-five
percent (25%) of which vested on July 1, 2013 and twenty-five percent (25%) of
which shall vest on July 1, 2014, in each case subject to the Executive’s
continued employment. Stock options that comprise the Initial Equity Grant shall
have a term of seven (7) years from the date of the Initial Equity Grant (the
last date of such term, the “Option Expiration Date”). The Initial Equity Grant
shall be subject to the terms and conditions set forth in the Equity Incentive
Plan to the extent applicable, a copy of which is attached hereto as Exhibit “A”
and by this reference made a part hereof (as may be amended from time to time).
For the purposes of this Section 3.3, “Equity Incentive Plan” shall mean the
CIBER, Inc. 2004 Incentive Plan (as amended and restated as of February 28,
2010).
3.4    Benefits - In General. The Executive shall have the right during the Term
to participate in any group life, medical, dental or disability insurance plans,
health programs, pension and profit sharing plans and similar benefits that are
made available to other senior executives of




--------------------------------------------------------------------------------




the Company generally, on the same or more favorable terms (as determined by the
Board in its sole discretion) as may be made available to such other executives,
in each case to the extent that the Executive is eligible under the terms of
such plans or programs.
3.5    Vacation/Personal Days. During the Term, the Executive shall be entitled
to take vacation and/or personal days in accordance with the Company’s human
resources policies for senior executives.
3.6    Expenses - General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, provided that the
Executive submits such expenses in accordance with the policies applicable to
senior executives of the Company generally.
3.7    Business Travel. The Executive shall be subject to the Company’s travel
policy, as may be amended from time to time, when the Executive is required to
travel for business; provided, however, that the Executive shall have the right
to cause the Company to amend its travel policy.
4.    Termination upon Death or Disability. If the Executive dies during the
Term, the obligations of the Company to or with respect to the Executive shall
terminate in their entirety, except as otherwise provided under this Section 4.
If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none apply, would have been
so eligible under the most recent plan or arrangement), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive solely as a result of such disability upon notice in writing to the
Executive and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement; provided that, the Company will have
no right to terminate the Executive’s employment if, in the opinion of a
qualified physician reasonably acceptable to the Company, it is reasonable to
assume that the Executive will be able to resume the Executive’s duties on a
regular full-time basis within 90 days of the date the Executive receives notice
of such termination.
Upon death of the Executive or upon termination of the Executive’s employment by
virtue of his qualification for long-term disability (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall have no right to receive any compensation or benefits under this Agreement
on and after the Effective Date of the Termination (as defined below in this
Section 4), other than the Annual Salary earned and unpaid under this Agreement
prior to the Effective Date of the Termination, a pro-rata bonus with respect to
the calendar year in which the Effective Date of Termination occurred to the
extent performance goals related to the bonus have been achieved (to be paid at
the same time bonuses are normally paid for the year),




--------------------------------------------------------------------------------




reimbursement for reasonable expenses actually incurred by the Executive (or the
Executive’s estate or wife in the case of the death of the Executive) to move
personal effects from Colorado to California and for the Closing Costs related
to the sale of the Executive’s Colorado residence, and other benefits (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination), (ii) all unvested equity awards held by
the Executive (including the Initial Equity Grant) shall be 100% vested as of
the Effective Date of the Termination, provided, however, that if the equity
awards are subject to performance vesting requirements, such vesting will only
occur to the extent the performance goals for any pending bonus period(s) are
subsequently determined to have been achieved, and (iii) all vested equity
awards (including the vested portion of the Initial Equity Grant) must be
exercised by the earlier of (A) the one year anniversary of the Effective Date
of the Termination, and (B) the Option Expiration Date. In the event of a
termination of the Executive’s employment as a result of his qualification for
long-term disability, in addition to the amount specified in the first sentence
of this paragraph, the Executive will also be entitled to receive disability
benefits under the Company’s then existing long-term disability plans and
arrangements. This Agreement shall otherwise terminate upon the Effective Date
of the Termination and there shall be no further rights with respect to the
Executive hereunder (except as provided in Section 8.14). For purposes of this
Section 4, the “Effective Date of the Termination” shall mean the date of death
or the date on which a notice of termination by virtue of Executive’s
qualification for long-term disability is given by the Company or any later date
set forth in such notice of termination. For purposes of this Agreement,
“Closing Costs” shall mean the expenses, over and above the price of the
property that parties to such a sale normally incur and shall include appraisal
fees, title searches, title insurance, surveys, taxes, deed-recording fees and
credit report charges, but shall not include (i) one half of any real estate
broker’s fees or commissions or (ii) any loss incurred due to change in value of
the residence.
For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon his death or by virtue of his
qualification for long-term disability.
5.    Other Terminations of Employment.
5.1    Termination for Cause; Termination of Employment by the Executive Without
Good Reason; Retirement.
(a)    For purposes of this Agreement, “Cause” shall mean:
(i)    the Executive being indicted or charged with a crime constituting a
felony;
(ii)    the Executive’s commission of an act of fraud, theft or dishonesty with
respect to the Company;




--------------------------------------------------------------------------------




(iii)    the continuing failure or habitual neglect by the Executive to perform
the Executive’s duties hereunder;
(iv)    any material violation of the Company’s announced policies including
without limitation, the Company’s Code of Business Conduct and Ethics, a copy of
which is attached hereto as Exhibit “B” and by this reference made a part hereof
(as may be amended and published from time to time); or
(v)    the Executive’s material breach of this Agreement.
Notwithstanding the foregoing, (X) if there exists (without regard to this
sentence) an event or condition that constitutes Cause under clauses (iii), (iv)
or (v) above that is capable of being cured by the Executive, the Board shall
notify the Executive in writing of the existence of such event or condition and
the Executive shall have thirty (30) days from the date of such notice to cure
such event or condition and, if the Executive does so, such event or condition
shall not constitute Cause hereunder and (Y) any determination of the existence
of an event or condition that constitutes Cause shall be made by at least 2/3 of
the members of the Board (excluding the Executive).
(b)    For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by the Executive:
(i)    the assignment to the Executive of duties or responsibilities which are
materially inconsistent with the Executive’s level of duties and
responsibilities as the CEO of the Company and its subsidiaries, or any material
diminution in the nature or status of the Executive’s duties or responsibilities
as the CEO of the Company and its subsidiaries (including, without limitation,
the Executive ceasing to be CEO of the Company and its subsidiaries);
(ii)    a reduction by the Company in the Executive’s annual base salary or
annual incentive compensation opportunity (including an adverse change in
performance criteria or a decrease in the target amount of annual incentive
compensation);
(iii)    a requirement by the Company that the Executive’s work location be
moved more than 50 miles from the Company’s principal place of business in
Greenwood Village, Colorado; or
(iv)    the Company’s material and willful breach of this Agreement.
An event or condition shall cease to constitute Good Reason one hundred twenty
(120) days after the event or condition first occurs if the Executive has not
previously given written notice thereof.




--------------------------------------------------------------------------------




(c)    The Company may terminate the Executive’s employment for Cause and such
termination, in and of itself, shall not be, nor shall it be deemed to be, a
breach of this Agreement. If the Company terminates the Executive for Cause as
aforesaid, (i) the Executive shall have no right to receive any compensation or
benefit under this Agreement on and after the Effective Date of the Termination
(as defined below in this Section 5.1(c) other than Annual Salary earned and
unpaid under this Agreement prior to the Effective Date of the Termination and
other benefits, excluding any bonuses with respect to the calendar year in which
the Effective Date of the Termination occurred (and reimbursement under this
Agreement for expenses incurred but not paid prior to the Effective Date of the
Termination), (ii) all vested equity awards (including any vested portion of the
Initial Equity Grant) shall be void for all purposes as of the Effective Date of
the Termination, (iii) the provisions of Section 5.4 shall apply, and (iv) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and the Executive shall have no further rights hereunder (except as provided in
Section 8.14). For purposes of this Section 5.l(c), the “Effective Date of the
Termination” shall mean the date on which a notice of termination is given by
the Company or any later date set forth in such notice of termination.
(d)    In the event that the Executive terminates his employment without Good
Reason, including Executive’s retirement, the Executive shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 5.1(d)) for
any remaining period of the Term, or otherwise, other than (i) Annual Salary
earned and unpaid under this Agreement prior to the Effective Date of the
Termination and other benefits, a pro-rata bonus with respect to the calendar
year in which the Effective Date of the Termination occurred to the extent
performance goals related to the bonus have been achieved (to be paid at the
same time bonuses are normally paid for the year) and other benefits (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination), (ii) all vested equity awards (including
the vested portion of the Initial Equity Grant) must be exercised by the
Executive by the earlier of (A) the three-year anniversary of the Effective Date
of the Termination, and (B) the Option Expiration Date, (iii) the provisions of
Section 5.4 shall apply, (iv) the Executive’s status as Global Services member
will be renewed at the Company’s expense for two years from the Effective Date
of Termination; and (v) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and the Executive shall have no further rights
hereunder (except as provided in Section 8.14). For purposes of this Section
5.1(d), the “Effective Date of the Termination” shall mean the date on which a
notice of termination or retirement is given by the Executive, or any later date
set forth in such notice of termination or retirement.
5.2    Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment at any time without Cause, for any reason
or no reason, and the Executive may terminate the Executive’s employment with
the Company for Good Reason. If the Company or the Executive terminates the
Executive’s employment and such termination is




--------------------------------------------------------------------------------




not described in Section 4, Section 5.1 or Section 5.3, the Executive shall have
no right to receive any compensation or benefit hereunder on and after the
Effective Date of the Termination (as defined below in this Section 5.2) for any
remaining period of the Term, or otherwise, other than (i) Annual Salary earned
and unpaid under this Agreement prior to the Effective Date of the Termination,
any bonus for the prior year not yet paid, a pro-rata bonus with respect to the
calendar year in which the Effective Date of Termination occurred to the extent
performance goals related to the bonus have been achieved (to be paid at the
same time bonuses are normally paid for the year) and other benefits (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination), (ii) all unvested equity awards held by
the Executive shall be 100% vested as of the Effective Date of the Termination,
provided, however, that if the equity awards are subject to performance vesting
requirements, such vesting will only occur to the extent the performance goals
for any pending bonus period(s) are subsequently determined to have been
achieved, (iii) the Initial Equity Grant shall be 100% vested as of the
Effective Date of the Termination, (iv) all vested equity awards (including the
vested portion of the Initial Equity Grant) must be exercised by the Executive
by the earlier of (A) the eighteen (18) month anniversary of the Effective Date
of the Termination, and (B) the Option Expiration Date, (v) the Executive and
his spouse shall continue to receive health and dental benefits for twenty-four
(24) months (whether via the Company’s payment of COBRA premiums for such period
or the payment by the Company of premiums for individual coverage for the
Executive and his spouse), (vi) the Company shall reimburse the Executive for
reasonable expenses actually incurred by the Executive to move personal effects
from Colorado to California and for the Closing Costs related to the sale of the
Executive’s Colorado residence; (vii) the Executive’s status as Global Services
member will be renewed at the Company’s expense for two years from the Effective
Date of Termination; and (viii) this Agreement shall otherwise terminate upon
the Effective Date of the Termination and the Executive shall have no further
rights hereunder (except as provided in Section 8.14); provided that in order
for the Executive to receive any benefit or item in the foregoing clauses (ii),
(iii), (iv), (v), (vi) and (vii), the Executive shall first execute a separation
agreement and legal release in accordance with Section 8.19. For purposes of
this Section 5.2, the “Effective Date of the Termination” shall mean the date of
termination specified in the Company’s or the Executive’s notice of termination,
as applicable.
5.3    Termination Upon Change in Control. Notwithstanding the provisions set
forth in Section 5.2, if the Company terminates Executive’s employment without
Cause or Executive terminates employment for Good Reason Following a Change in
Control on or within 24 months after a Change in Control, (i) the Executive
shall have no right to receive any compensation or benefit hereunder on and
after the Effective Date of the Termination (as defined below in this Section
5.3) other than Annual Salary earned and unpaid under this Agreement prior to
the Effective Date of the Termination, any bonus for the prior year not yet
paid, a pro­ rata bonus with respect to the calendar year in which the Effective
Date of Termination occurred to the extent performance goals




--------------------------------------------------------------------------------




related to the bonus have been achieved (to be paid at the same time bonuses are
normally paid for the year), and other benefits (and reimbursement under this
Agreement for expenses incurred but not paid prior to the Effective Date of the
Termination), (ii) the Executive shall receive a cash payment equal to the
Severance Payment (as defined in the final paragraph of this Section 5.3)
payable after the Release Effective Date, (iii) the Executive and his spouse
shall continue to receive health and dental benefits for eighteen (18) months,
(iv) all unvested equity awards held by the Executive (including the Initial
Equity Grant) shall fully vest, (v) all vested equity awards (including the
Initial Equity Grant) must be exercised by the Executive by the earlier of (A)
the one-year anniversary of the Effective Date of the Termination and (B) the
Option Expiration Date, and (vi) this Agreement shall otherwise terminate upon
the Effective Date of the Termination and the Executive shall have no further
rights hereunder (except as provided in Section 8.14) provided that in order for
the Executive to receive any amounts or items in the foregoing clauses (ii),
(iii) and (iv), the Executive shall first execute a separation agreement and
legal release in accordance with Section 8.19.
For purposes of this Section 5.3, (A) the “Effective Date of the Termination”
shall mean the date of termination specified in the Company’s or the Executive’s
notice of termination, as applicable and (B) a “Change in Control” means the
occurrence of one or more of the following events; (i) any “person” (as such
term is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of
1934 as amended (the “Act”)) or “group” (as such term is used in Section
13(d)(3) of the Act) is or becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Act) of more than 40% of the Voting Stock of
the Company; (ii) within any 24 month period the majority of the Board consists
of individuals other than Incumbent Directors, which term means the members of
the Board on the date hereof; provided that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by a majority of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director; (iii) the Company adopts any plan of
liquidation providing for the distribution of all or substantially all of its
assets; (iv) the Company transfers all or substantially all of its assets or
business (unless the shareholders of the Company immediately prior to such
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company or the Company’s ultimate parent company
if the Company is a subsidiary of another corporation); or (v) any merger,
reorganization, consolidation or similar transaction unless, immediately after
consummation of such transaction, the shareholders of the Company immediately
prior to the transaction hold, directly or indirectly, more than 50% of the
Voting Stock of the Company or the Company’s ultimate parent company if the
Company is a subsidiary of another corporation. For purposes of this Change in
Control definition, the “Company” shall include any entity that succeeds to all
or substantially all of the business of the Company and “Voting Stock” shall
mean securities or ownership interests of any class or classes having general




--------------------------------------------------------------------------------




voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation. Notwithstanding anything to the contrary
herein, if (i) a Change in Control results in a successor organization to the
Company and (ii) such successor organization does not assume, convert or replace
all of the Executive’s unvested equity awards, then all such unvested equity
awards shall fully vest effective as of the date of such Change in Control.
For purposes of this Agreement, “Good Reason Following a Change in Control”
shall mean, unless otherwise consented to in writing by the Executive:
(i)    the assignment to the Executive of a duty or responsibility which is
inconsistent with the Executive’s duties and responsibilities previously
assigned to the Executive as the CEO of the Company and its subsidiaries, or any
diminution in the nature or status of the Executive’s duties or responsibilities
as the CEO of the Company and its subsidiaries (including, without limitation,
the Executive ceasing to be CEO of the Company and its subsidiaries), in all
cases other than isolated incidents which, if curable, are promptly remedied by
the Company;
(ii)    a reduction by the Company in the Executive’s annual base salary, annual
incentive compensation opportunity, or long term incentive compensation
opportunity (including an adverse change in performance criteria or a decrease
in the target amount of annual incentive or long term compensation);
(iii)    a requirement by the Company that the Executive’s work location be
moved more than 50 miles from the Company’s principal place of business in
Greenwood Village, Colorado; or
(iv)    the Company’s material and willful breach of this Agreement.
An event or condition shall cease to constitute Good Reason Following a Change
in Control one hundred twenty (120) days after the event or condition first
occurs if the Executive has not previously given written notice thereof.
The “Severance Payment” means two (2) times the Executive’s Annual Salary and
annual bonus at target level in effect on the Effective Date of the Termination.
5.4    Nature of Payments. For the avoidance of doubt, the Executive
acknowledges and agrees that the Company’s payment obligations set forth in this
Section 5 constitute liquidated damages for termination of the Executive’s
employment during the Term.
6.    Noncompetition.
6.1    Noncompetition. The Executive shall not, during the term of his
employment and for eighteen (18) months following the termination of his
employment, work as an employee




--------------------------------------------------------------------------------




or independent contractor or become an investor or lender of any business,
corporation, partnership or other entity engaged in a Competing Business. An
investment by the Executive of up to 2% of the outstanding equity in a publicly
traded corporation shall not constitute a violation of this Section 6.1. A
“Competing Business” is a business which the Company has engaged in, or has
actively investigated engaging in, at any time during the twenty-four (24)
months prior to the termination of the Executive’s employment.
6.2    No Solicitation of Clients. The Executive shall not, during the term of
his employment and for eighteen (18) months following the termination of his
employment (unless the Company grants him written authorization): (a) call upon,
cause to be called upon, solicit or assist in the solicitation of, any client or
potential client of the Company for the purpose of selling, renting or supplying
any product or service competitive with the products or services of the Company;
(b) provide any product or services to any client or potential client of the
Company which is competitive with the products or services of the Company; or
(c) request, recommend or advise any client or potential client to cease or
curtail doing business with the Company. Any individual, governmental authority,
corporation, partnership or other entity to whom the Company has provided
services or products at any time prior to or during the Executive’s employment
or to whom the Company has made one or more sales or sales calls during the
eighteen (18) month period preceding the date of termination of the Executive’s
employment shall be deemed a client or potential client.
6.3    No Hire of Other Employees or Contractors. Except on behalf of the
Company, the Executive shall not, during the term of his employment and for a
period of eighteen (18) months following the termination of his employment: (a)
employ, engage or seek to employ or engage any individual or entity, on behalf
of the Executive or any entity (including a client of the Company), who is
employed or engaged by the Company or who was employed or engaged by the Company
during the six (6) month period preceding the Executive’s termination; (b)
solicit, recommend or advise any employee of the Company or independent
contractor to terminate their employment or engagement with the Company for any
reason; or (c) solicit recruiting prospects and/or candidates whose files are
actively maintained or have been maintained during the last six (6) months prior
to the Executive’s termination.
6.4    No Control of the Company. The Executive shall not, during the term of
his employment and for eighteen (18) months following the termination of his
employment (unless the Board authorizes such action in advance) take any action
in furtherance of a third party acquiring, or assist, cooperate with, hold
discussions with or otherwise encourage any person in acquiring, attempting to
acquire or taking any action in furtherance of acquiring, directly or
indirectly, control (as defined in Rule 12b-2 of the Act) of the Company.
6.5    Reasonable and Necessary Restrictions. The Executive acknowledges that
the restrictions, prohibitions and other provisions hereof, including, without
limitation those




--------------------------------------------------------------------------------




contained in Sections 6.1, 6.2, 6.3 and 6.4 are reasonable, fair and equitable
in terms of duration, scope and geographic area, are necessary to protect the
legitimate business interests of the Company and are a material inducement to
the Company to enter into this Agreement.
6.6    Forfeiture of Severance Payments. In the event the Executive breaches any
provision of Sections 6.1, 6.2, 6.3, 6.4 or 7.2, in addition to any other
remedies that the Company may have at law or in equity, (i) the Executive shall
promptly reimburse the Company for any Severance Payments received from, or
payable by, the Company and (ii) the Company’s obligation to continue to provide
any payments or benefits to the Executive after the date of such breach shall
cease and the Executive shall no longer be entitled to receive such payments or
benefits. In addition, the Company shall be entitled in its sole discretion to
offset all or any portion of the amount of any unpaid reimbursements against any
amount owed by the Company to the Executive.




--------------------------------------------------------------------------------




7.    Confidentiality.
7.1    Confidential Information and Materials. All of the Confidential
Information and Materials, as defined herein, are and shall continue to be the
exclusive confidential property and trade secrets of the Company. Confidential
Information and Materials have been or will be disclosed to the Executive solely
by virtue of his employment with the Company and solely for the purpose of
assisting him in performing his duties for the Company. “Confidential
Information and Materials” refers to all information belonging to or used by the
Company or the Company’s clients relating to internal operations, procedures and
policies, finances, income, profits, business strategies, pricing, billing
information, compensation and other personnel information, client contacts,
sales lists, employee lists, technology, software source codes, programs, costs,
marketing plans, developmental plans, acquisition or disposition plans, computer
programs, computer systems, inventions, developments, personnel manuals,
computer program manuals, programs and system designs, and trade secrets of
every kind and character, whether or not they constitute a trade secret under
applicable law and whether developed by the Executive during or after business
hours. The Executive acknowledges and agrees all Confidential Information and
Materials shall, to the extent possible, be considered works made for hire for
the Company under applicable copyright law. To the extent any Confidential
Information and Materials are not deemed to be a work made for hire, the
Executive hereby assigns to the Company any rights he may have or may acquire in
such Confidential Information and Materials as they are created, throughout the
world, in perpetuity. Further, the Executive hereby waives any and all moral
rights he may have in such Confidential Information and Materials.
Notwithstanding the foregoing, the Company acknowledges that it shall have no
right to inventions or other material for which no equipment, supplies,
facilities or Confidential Information and Material of the Company are used and
which are developed entirely on the Executive’s own time and (i) do not relate
directly to the business of the Company or (ii) do not result from any work
performed by the Executive hereunder.
7.2    Non-disclosure and Non-use. The Executive may use Confidential
Information and Materials while an employee of the Company and in the course of
that employment to the extent deemed necessary by the Company for the
performance of the Executive’s responsibilities. Such permission expires upon
termination of his employment with the Company or on notice from the Company.
The Executive shall not, either during or after his employment with the Company,
disclose any such Confidential Information and Materials to any person, firm,
corporation, association or other entity for any reason or purpose unless
expressly permitted by the Company in writing. The Executive shall not use, in
any manner other than to further the Company’s business, any such Confidential
Information and Materials of the Company. Upon termination of his employment,
the Executive shall immediately return all Confidential Information and
Materials or other property of the Company or its clients or potential clients
in his possession or control.
8.    Other Provisions.




--------------------------------------------------------------------------------




8.1    Specific Performance. The Executive acknowledges that the obligations
undertaken by such Executive pursuant to Section 6 and Section 7 of this
Agreement are unique and that the Company likely will have no adequate remedy at
law if the Executive shall fail to perform any of such Executive’s obligations
hereunder, and the Executive therefore confirms that the Company’s right to
specific performance of the terms of Section 6 and Section 7 of this Agreement
is essential to protect the rights and interests of the Company. Accordingly, in
addition to any other remedies that the Company may have at law or in equity,
the Company shall have the right to have all obligations, covenants, agreements
and other provisions of Section 6 and Section 7 of this Agreement specifically
performed by the Executive, and the Company shall have the right to obtain
preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by the Executive.
The Executive hereby acknowledges and warrants that he will be fully able to
earn a livelihood for himself and his dependents if these covenants are
specifically enforced against him. The Executive hereby further acknowledges and
agrees that the Company shall not be required to post bond as a condition to
obtaining or exercising such remedies, and the Executive hereby waives any such
requirement or condition.
8.2    Severability. The Executive acknowledges and agrees that the Executive
has had an opportunity to seek advice of counsel in connection with this
Agreement. If it is determined that any of the provisions of this Agreement, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full affect,
without regard to the invalid portions.
8.3    Attorneys’ Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding.
8.4    Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by facsimile communication
during normal business hours on a business day or one business day after it is
sent by facsimile and received if sent other than during business hours on a
business day, (iii) one business day after it is sent via a reputable overnight
courier service, charges prepaid, or (iv) when received if it is delivered by
hand, in each case to the intended recipient as set forth below:
(i)    if to the Executive, to the address set forth in the records of the
Company; and
(ii)    if to the Company,




--------------------------------------------------------------------------------




CIBER, Inc.
6363 S Fiddler’s Green Circle
Suite 1400
Greenwood Village, Colorado 80111
Attention: Sean Radcliffe, Vice President & General Counsel
Facsimile: (303) 224-4125
with a copy to,
Hogan Lovells US LLP
One Tabor Center, Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Paul Hilton
Facsimile: (303) 899-7333
Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.
8.5    Entire Agreement. This Agreement, along with all equity grants to
Executive, contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements, including but not
limited to the Original Employment Agreement, written or oral, with the Company
or its subsidiaries (or any predecessor of either).
8.6    Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
8.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
8.8    Submission to Jurisdiction; Consent to Service of Process. The parties
hereby irrevocably submit to the exclusive jurisdiction of any federal or state
court located within the State of Colorado over any dispute arising out of or
relating to this Agreement or any of the provisions contemplated hereby and each
party hereby irrevocably agrees that all claims in respect of such dispute or
any suit, action or proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by law, any objection which




--------------------------------------------------------------------------------




they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each of the parties hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 8.4.
8.9    Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any Change
in Control, the Company may assign this Agreement and its rights hereunder.
8.10    Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of withholding required by law. No other taxes,
fees, impositions, duties or other charges or offsets of any kind shall be
deducted or withheld from amounts payable hereunder, unless otherwise required
by law.
8.11    No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.
8.12    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
8.13    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
8.14    Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 7 (to the extent necessary
to effectuate the post-termination obligations set forth therein) and of Section
8 shall survive termination of this Agreement and any termination of the
Executive’s employment hereunder.
8.15    Existing Agreements. The Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.




--------------------------------------------------------------------------------




8.16    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
8.17    Section 409A if the Internal Revenue Code.
(a)    Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Executive’s employment with the Company or a subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)) and (B) as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 8.17, would be subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (1) six (6) months after
the Executive’s termination date, (2) the Executive’s death, or (3) such other
date as will cause such payment not to be subject to such interest and
additional tax.
(b)    It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code (“409A”). To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
(c)    Except as otherwise provided under this Agreement, all reimbursements to
the Executive shall be paid as promptly as practical and in any event not later
than the last day of the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year. With respect to payments under this Agreement, for purposes of
409A, each severance payment and COBRA continuation reimbursement payment will
be considered one of a series of separate payments, and the Executive’s
termination date will be treated as the Executive’s separation from service as
defined under 409A.
(d)    Amounts payable under this Agreement following the Executive’s
termination of employment, other than those expressly payable on a deferred or
installment basis, will be paid as promptly as practical after such a
termination of employment and, in any event, within 2 ½ months after the end of
the year in which employment terminates.
8.18    Certain Definitions. For purposes of this Agreement:
(a)    an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.




--------------------------------------------------------------------------------




(b)    A “business day” means the period from 9:00 am to 5:00 pm in the mountain
time zone on any weekday that is not a banking holiday in New York City, New
York.
(c)    A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.
(d)    A “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.
8.19    Release. The Executive agrees that, except for such other payments and
benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any other applicable benefit plan, such liquidated
damages shall be in lieu of all other claims that the Executive may make by
reason of any such termination of his employment and that, as a condition to
receiving the Severance Payments, the Executive will execute a release of claims
in a form satisfactory to the Company in its sole discretion and drafted so as
to ensure a final, complete and enforceable release of all claims that the
Executive has or may have against the Company relating to or arising in any way
from the Executive’s employment with the Company and/or the termination thereof.
Within two business days of the Effective Date of Termination, the Company shall
deliver to the Executive the release for the Executive to execute. The Executive
will forfeit all rights to the Severance Payments unless the Executive executes
and delivers to the Company the release within 30 days of delivery of the
release by the Company to the Executive and such release has become irrevocable
by virtue of the expiration of the revocation period without the release having
been revoked (the first such date, the “Release Effective Date”). The Company
shall have no obligation to provide the Severance Payments prior to the Release
Effective Date. Severance payments shall be made within three business days of
the Release Effective Date and any payments not made because due prior to the
Release Effective Date shall be paid in a single lump sum within such three
business day period. If the Executive fails to comply with his obligations under
Sections 6 and 7, the Executive shall, to the extent such amounts are paid,
vested or distributed, (i) forfeit outstanding equity awards, (ii) transfer the
shares underlying equity awards that were accelerated and settled in shares to
the Company for no consideration and (iii) repay the after-tax amount of the
Severance Payments and any equity awards that were accelerated and settled in
cash or sold.
8.20    Parachute Provisions. In the event Executive becomes entitled to any
amount of benefits payable in connection with a change in control (whether or
not such amounts are payable pursuant to this Agreement) (the “Change in Control
Payments”) and Executive’s receipt of such Change in Control Payments would
cause Executive to become subject to the excise tax (the “Excise




--------------------------------------------------------------------------------




Tax”) imposed under Section 4999 of the Code (or any similar federal, state, or
local tax that may hereafter be imposed), the Company shall reduce the Change in
Control Payments to the extent necessary to avoid the application of the Excise
Tax if, as a result of such reduction, the net benefits to Executive of the
Change in Control Payments as so reduced (after payment of applicable income
taxes) exceeds the net benefit to Executive of the Change in Control Payments
without such reduction (after payment of applicable income taxes and excise
taxes). Unless Executive shall have given prior written notice specifying a
different order to the Company to effectuate the foregoing, the Company shall
reduce the Change in Control Payments by first reducing the portion of the
Change in Control Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the change in
control. Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation. The determination that Executive’s Change in Control Payments
would cause him to become subject to the Excise Tax and the calculation of the
amount of any reduction, shall be made, at the Company’s discretion, by the
Company’s outside auditing firm or by a nationally-recognized accounting or
benefits consulting firm designated by the Company prior to a change in control.
The firm’s expenses shall be paid by the Company.


IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


CIBER, INC.
By: /s/ Paul A. Jacobs    
Name:    Paul A. Jacobs
Title:    Chairman of the Board of Directors




/s/ David Peterschmidt    
DAVID PETERSCHMIDT


